                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


MARTREK D. WINGO                                                                    PLAINTIFF

V.                                                                 NO.: 3:21-cv-83-MPM-JMV

AMAZON.COM SERVICES LLC                                                           DEFENDANT

                                            ORDER

       Before this court is the Plaintiff’s Motion to Substitute Corporate Defendant [34]. Given

that the matter has been dealt with by orders [26] and [31], the motion is terminated as moot.

       SO ORDERED, this, the 14th day of July, 2021.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
